                    Benjamin I. Whipple
                    1150 South Colony Way
                    Palmer, Alaska 99645
                    bwhipple@mtaonline.net
                    907-745-1776
                    Attorney for Plaintiff

                                      IN THE UNITED STATES DISTRICT COURT
                                               FOR THE DISTRICT OF ALASKA

                    Sandra R. Merica-Nazuruk,   )
                    individually and as         )
                    Personal Representative     )
                    of the Estate of            )
                    Clarence A. Nazuruk,        )
                                                )
                             Plaintiff,         )
                                                )
                    v.                          )
                                                )
                    United States of America,   )
                    Dept. of Health & Human     )
                    Services, Indian Health     )
                    Service, Alaska Native      )
                    Tribal Health Consortium    )
                    d/b/a Alaska Native Medical )
                    Assoc.,                     )
                                                )
                             Defendants.        )
                                                )
                    ____________________________)             Civil No.

                                                       COMPLAINT

                                   COMES NOW plaintiff Sandra R. Merica-Nazuruk,

                    individually and as personal representative of the

                    Estate of Clarence A. Nazuruk, through counsel, and for

Ben Whipple          COMPLAINT
Attorney             MERICA-NAZURUK v. USA, et al
1150 S Colony Way    mer-plea.201.wpd
Palmer, AK 99645
907-745-1776
745-1775 fax

                    Case 3:20-cv-00107-TMB Document 21 Filed 05/08/20 Page 1 of 7
                    her complaint alleges on information and belief as

                    follows:

                                   1.      This action is brought pursuant to the

                    Federal Tort Claims Act, 28 U.S.C. §§ 2671 - 2680,

                    2401(b) and 28 U.S.C. §§ 1331 and 1346(b).

                                   2.      In the months prior to his death on May 9,

                    2016 Clarence Nazuruk repeatedly visited defendant

                    Alaska Native Medical Center for medical care.              No

                    echocardiograms were administered until April 27, 2016,

                    which at that time revealed severe aortic stenosis.              Mr.

                    Nazuruk visited ANMC for medical care several times from

                    April 27 to May 9, 2016, but was discharged each time.

                    On May 9, 2016, Joseph Park, D.O., an employee of ANMC,

                    referred Mr. Nazuruk for open heart surgery for a heart

                    valve replacement, but negligently discharged him.

                    Later that day Mr. Nazuruk suffered a heart attack and

                    died.      Severe aortic stenosis was listed as the primary

                    cause of death.

                                   3.      Mr. Nazuruk’s widow, Sandra M. Merica-

                    Nazuruk, was appointed personal representative of the


Ben Whipple          COMPLAINT
Attorney             MERICA-NAZURUK v. USA, et al
1150 S Colony Way    mer-plea.201.wpd
Palmer, AK 99645
907-745-1776
745-1775 fax

                    Case 3:20-cv-00107-TMB Document 22 Filed 05/08/20 Page 2 of 7
                    Estate of Clarence A. Nazuruk by the Alaska Superior

                    Court, effective April 9, 2018 (3PA-18-207 PR).

                                   4.      On April 27, 2018 Ms. Merica-Nazuruk

                    submitted an administrative claim to the U.S. Department

                    of Health & Human Services for negligent discharge and

                    wrongful death.

                                   5.      On December 17, 2019 the U.S. Department of

                    Health & Human Services denied the administrative claim

                    referenced above.               All conditions precedent to a Federal

                    Tort Claims Act have been met.

                                   6.      Venue is properly within this District

                    under 28 U.S.C. § 1402(b) as the act(s) complained of

                    occurred in the District of Alaska.

                                   7.      Plaintiff is a resident of the State of

                    Alaska and makes her home in Anchorage.

                                   8.      The United States of America, the

                    Department of Health & Human Services, and the Indian

                    Health Service are appropriate defendants under the

                    Federal Tort Claims Act.

                                   9.      Defendant Alaska Native Tribal Health


Ben Whipple          COMPLAINT
Attorney             MERICA-NAZURUK v. USA, et al
1150 S Colony Way    mer-plea.201.wpd
Palmer, AK 99645
907-745-1776
745-1775 fax

                    Case 3:20-cv-00107-TMB Document 23 Filed 05/08/20 Page 3 of 7
                    Consortium d/b/a Alaska Native Medical Center is an

                    entity within and under the authority of the Indian

                    Health Service, of the U.S. Department of Health & Human

                    Services, and is alleged to be the employer of Joseph

                    Park, D.O., whose actions and ommisions with respect to

                    Mr. Nazuruk fell within the scope of his employment.

                                   10.       Defendant Alaska Native Tribal Health

                    Consortium through the Alaska Native Medical Center

                    provides medical services within the State of Alaska and

                    is a healthcare provider within the meaning of A.S. §

                    09.55.560(1).

                                   11.       The amount in controversy exceeds $75,000.

                                   12.       Defendants and their employees, by

                    contract with Mr. Nazuruk and by reason of their

                    undertaking, owed a duty to Mr. Nazuruk to provide

                    medical services to him in accordance with the degree of

                    care ordinarily exercised under the circumstances by

                    health care providers within the field or speciality.

                                   13.       Defendants breached this duty to Mr.

                    Nazuruk within the meaning of A.S. § 09.55.540(a) by


Ben Whipple          COMPLAINT
Attorney             MERICA-NAZURUK v. USA, et al
1150 S Colony Way    mer-plea.201.wpd
Palmer, AK 99645
907-745-1776
745-1775 fax

                    Case 3:20-cv-00107-TMB Document 24 Filed 05/08/20 Page 4 of 7
                    negligently discharging him when he was in dire, acute

                    and emergent need of a heart valve replacement.

                                   14.       As a direct and proximate result of the

                    negligent discharge, Mr. Nazuruk returned home with his

                    heart untreated, suffered a heart attack and died.

                                   15.       Plaintiff alleges medical malpractice

                    within the meaning of A.S. § 09.55.540.

                                   16. Plaintiff alleges that Mr. Nazuruk’s

                    passing was a wrongful death within the meaning of A.S.

                    § 09.55.580.

                                   17.       During Mr. Nazuruk’s final week, in which

                    he remained untreated for severe aortic stenosis, he

                    endured non-economic loss as a direct and proximate

                    result of the negligent discharge, including pain and

                    suffering, emotional distress, loss of quality of life,

                    inconvenience, disfigurement, severe and permanent

                    physical impairment, within the meaning of A.S. §

                    09.055.549(e) or § 17.10.010(c) and therefore limited to

                    $400,000.

                                   18.       Mr. Nazuruk also suffered wrongful death


Ben Whipple          COMPLAINT
Attorney             MERICA-NAZURUK v. USA, et al
1150 S Colony Way    mer-plea.201.wpd
Palmer, AK 99645
907-745-1776
745-1775 fax

                    Case 3:20-cv-00107-TMB Document 25 Filed 05/08/20 Page 5 of 7
                    as a as a direct and proximate result of the negligent

                    discharge, which is alleged to be a separate loss within

                    the meaning of A.S. § 09.055.549(e) with its own limited

                    amount of $400,000 in non-economic damages.

                                   19.       Mr. Nazuruk and/or his estate suffered

                    economic loss as a direct and proximate result of the

                    negligence and wrongful death, including loss of future

                    wage and retirement benefits from his years as a union

                    laborer, out-of-pocket expenses, non-market services and

                    loss of tribal and subsistence hunting and fishing

                    benefits in an amount to be ascertained by an economist,

                    and eventually, burial and/or funeral expenses in an

                    amount alleged to be not less than $10,000.

                                   20.       The alleged negligent discharge and

                    wrongful death caused plaintiff Sandra R. Merica-

                    Nazuruk, the widow of Mr. Nazuruk, to suffer the losses

                    complained of earlier as well as loss of consortium

                    within the meaning and limitations of A.S. §

                    09.055.549(e).




Ben Whipple          COMPLAINT
Attorney             MERICA-NAZURUK v. USA, et al
1150 S Colony Way    mer-plea.201.wpd
Palmer, AK 99645
907-745-1776
745-1775 fax

                    Case 3:20-cv-00107-TMB Document 26 Filed 05/08/20 Page 6 of 7
                                   WHEREFORE, plaintiff prays for relief from this

                    Court, as follows:

                                   1.      For economic and noneconomic compensatory

                    damages in an amount to be proved at trial;

                                   2.      For costs and attorney's fees; and,

                                   3.      For such other and further relief as the

                    Court deems proper.



                                   DATED this 8th day of May 2020.


                                                         By   s/Ben Whipple_________
                                                              Benjamin I. Whipple
                                                              Alaska Bar No. 9311096
                                                              Attorney for Plaintiff
                                                              1150 S. Colony Way
                                                              Palmer, Alaska 99645
                                                              bwhipple@mtaonline.net
                                                              907-745-1776




Ben Whipple          COMPLAINT
Attorney             MERICA-NAZURUK v. USA, et al
1150 S Colony Way    mer-plea.201.wpd
Palmer, AK 99645
907-745-1776
745-1775 fax

                    Case 3:20-cv-00107-TMB Document 27 Filed 05/08/20 Page 7 of 7
